Citation Nr: 0929076	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-09 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including paranoid schizophrenia and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to May 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2005, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  In 
September 2005, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claim needs to again be remanded.  The 
Board remanded the claim, in part, to secure an examination 
report which was to address several questions.  That 
examination was conducted and medical opinion was provided in 
June 2009.  The responses to the questions presented by the 
Board, however, are conflicting.  The RO/AMC, unfortunately, 
did not send the case back to the examiner for clarification, 
as was directed in the September 2005 remand.  See item (5) 
on page 6 of the remand; see also Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the claims 
file to the examiner who examined the 
Veteran in June 2009 (HS).  The Veteran 
does not need to be re-examined.  The 
examiner is asked again to review the 
claims file, paying particular attention 
to the service treatment records in the 
envelope at the bottom of volume I of the 
claims file, and a description of an 
August 2000 telephonic interview with the 
Veteran's sister, who provided a rather 
detailed description of the appellant's 
history from prior to his entering service 
until 1998, which has been tabbed in pink 
on the left side of volume II of the 
claims file.  

The questions the examiner is to answer 
are as follows:

(i) Does the veteran currently suffer 
from a psychiatric illness?  If so, 
what is the diagnosis?

(ii) Is it at least as likely as not, 
i.e., is there a 50/50 chance, that 
either paranoid schizophrenia or any 
other diagnosed psychiatric disorder is 
related to service to include due to 
the documented in-service problems?

(iii) Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any currently diagnosed psychiatric 
disorder, to include paranoid 
schizophrenia and/or depression, was 
incurred in or aggravated by military 
service?

(iv) Is it at least as likely as not 
that any currently diagnosed psychosis 
was compensably disabling within the 
first year following the appellant's 
separation from military service in May 
1982?

Note: A psychosis is considered to have 
manifested itself to a compensable 
degree where it causes at least 
occupational and social impairment due 
to mild or transient symptoms which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress or 
symptoms controlled by continuous 
medication. 38 C.F.R. § 4.130 (2004).

Referring to the June 2009 examination 
report, the examiner is asked to compare 
and reconcile his responses to question 
(ii) and his final conclusion, beginning 
with, "While it is extremely difficult . 
. . ." with his responses to questions 
(iii) and (iv).  The examiner is to 
substantiate his answer with sound 
medical/psychiatric principles and 
evidence in the claims file.

2.  The RO/AMC must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the RO/AMC must implement 
corrective procedures at once.

3.  After the foregoing, the RO/AMC must 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disorder, including paranoid schizophrenia 
and depression.  If any determination is 
adverse to the Veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

